PER CURIAM.
This is an appeal from the trial court’s order dismissing appellants’ action for failure to prosecute pursuant to Florida Rule of Civil Procedure 1.420(e). We reverse and remand for the trial court to hold an eviden-tiary hearing on the disputed factual issues regarding whether or not appellants established good cause to prevent dismissal of *149their action. See Withers v. Flagship Peoples Bank, 473 So.2d 789 (Fla. 1st DCA 1985); American E. Corp. v. Henry Blanton, Inc., 382 So.2d 863 (Fla. 2d DCA 1980). The trial court is further directed on remand to make a specific finding or ruling as to whether or not good cause was shown. See Bruns v. Jones, 481 So.2d 544 (Fla. 5th DCA 1986).
HERSEY, STEVENSON, JJ., and ■ MICKLE, STEPHAN P., Associate Judge, concur.
NOTE: HERSEY, J., did not participate in oral argument but has reviewed the presentation made at that proceeding.